Exhibit 10.1

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

This SEPARATION AND GENERAL RELEASE AGREEMENT (this “Agreement”) is made as of
May    , 2018 by and between Bonanza Creek Energy, Inc. (the “Company”) and
Ramon (“Curt”) Moore (“You”, “Your”, and other derivatives thereof).  The
Company and You are collectively referred to herein as the “Parties.”

 

RECITALS

 

WHEREAS, You are employed by the Company,

 

WHEREAS, You are a participant in the Company’s Fifth Amended and Restated
Executive Change in Control and Severance Plan (the “Severance Plan”) pursuant
to which You are eligible to receive certain payments and benefits in the event
of a qualifying termination of employment;

 

WHEREAS, Your last day of employment with the Company will be May 20, 2018 (the
“Separation Date”); and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that You may have against
the Company and any of the Company Releasors as defined below, including, but
not limited to, any and all claims arising out of or in any way related to Your
employment with or separation from the Company;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:

 

1.                                      Separation Benefits.  In consideration
for Your execution of the Release (as provided in Section 4 hereof) and the
other promises contained herein, the Company will pay or provide, or cause to be
paid or provided, to You the benefits set forth on Appendix A (the “Separation
Benefits”).  In addition to the Separation Benefits, You will receive the
following accrued obligations: (i) payment of Your base salary through the
Separation Date; (ii) payment to You, in accordance with the terms of the
applicable retirement benefit plan of the Company or its affiliates or to the
extent required by law, of any benefits to which You have a vested entitlement
as of the Separation Date; (iii) payment of any accrued unused vacation; and
(iv) payment to You of any approved but not yet reimbursed business expenses
incurred in accordance with applicable policies of the Company and its
affiliates (collectively, (i) through (iv), the (“Accrued Benefits”).

 

2.                                      No Other Compensation or Benefits. You
hereby acknowledge and agree that the Accrued Benefits and the Separation
Benefits are in complete satisfaction of any and all compensation or benefits
due to You from the Company or any of its affiliates, whether for services
provided to the Company, any of its affiliates, or otherwise, and no further
compensation or benefits are owed to You in connection with Your termination of
employment with the Company (including but not limited to any payment that
otherwise may have been payable to You under the Third, Fourth, or Fifth Amended
and Restated Executive Change in Control and Severance Plan).

 

--------------------------------------------------------------------------------


 

3.                                      Restrictive Covenants.  You hereby
acknowledge and agree that You will abide by the terms and conditions of the
Employee Restrictive Covenants, Proprietary Information and Inventions Agreement
(the “Restrictive Covenant Agreement”) attached as Exhibit B to the Employment
Agreement dated April 1, 2014 by and between You and the Company (the covenants
set forth therein, collectively, the “Restrictive Covenants”), and agree that
the Restrictive Covenants shall remain in full force and effect in accordance
with their terms following the Separation Date and Your execution of this
Agreement.

 

4.                                      Release.  The Separation Benefits will
only be due and payable if, within twenty-one days of the Separation Date, You
deliver to the Company and do not revoke the executed general release of claims
in the form attached on Exhibit A hereto (the “Release”).  Contingent upon Your
execution and non-revocation of the Release: (A) the Company, on its own behalf
and on behalf of parents, subsidiaries, officers, shareholders, partners,
members, individual employees, agents, representatives, directors, employees,
attorneys, successors, and anyone acting on its behalf in their capacity as such
(collectively, the “Company Releasors”), hereby releases You from all claims and
causes of action by reason of any injuries and/or damages or losses, known or
unknown, foreseen or unforeseen, patent or latent which the Company Releasors
have sustained or which may be sustained as a result of any facts and
circumstances arising out of or in any way related to Your employment by the
Company, and to any other disputes, claims, disagreements, or controversies
between You and the Company up to and including the date this Agreement is
signed by the Company; provided that the Company Releasors are not releasing
claims related to (i) fraud embezzlement or criminal misconduct by You,
(ii) material breaches of Your fiduciary duties to the Company, or
(iii) material claims that cause material damage to the Company Releasors of
which the  Company’s Board of Directors (the “Board”) is unaware on the date
hereof and (B) the Company will direct its current members of the Board and
executive officers to not disparage or speak ill of You; provided that nothing
herein shall prohibit or limit such persons from providing truthful statements
or information required by law or in response to requests from regulatory
agencies.  It is the intention of the Company that this Release is a general
release which shall be effective as a bar to each and every claim, demand, or
cause of action it releases. The Company recognizes that the Company may have
some claim, demand, or cause of action against You of which the Company is
totally unaware and unsuspecting which the Company is giving up by execution of
this Release. It is the intention of the Company in executing this Release that,
to the extent set forth herein, it will deprive the Company of each such claim,
demand or cause of action and prevent the Company from asserting it against the
released parties.

 

5.                                      Governing Law; Certain Tax Matters. 
This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of Colorado without reference to principles of
conflict of laws. The intent of the parties is that payments and benefits under
this Agreement comply with Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.  For purposes of Code
Section 409A, your right to receive any installment payments pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments.

 

6.                                      Entire Agreement.  Except as otherwise
expressly provided herein, this Agreement constitutes the entire agreement
between You and the Company with respect to the

 

2

--------------------------------------------------------------------------------


 

subject matter hereof and supersedes any and all prior agreements or
understandings between You and the Company with respect to the subject matter
hereof, whether written or oral.  You acknowledge that, except as provided in
this Agreement or as otherwise required by applicable law, You will not receive
any additional compensation, severance or other benefits of any kind following
the Separation Date.  This Agreement will bind the heirs, personal
representatives, successors and assigns of both You and the Company, and inure
to the benefit of both You and the Company, and each of Your respective heirs,
successors and assigns, provided that You may not assign Your rights or
obligations hereunder.  This Agreement may be amended or modified only by a
written instrument executed by You and the Company.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the latest date
set forth below.

 

 

 

 

BONANZA CREEK ENERGY, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

Ramon (“Curt”) Moore

 

 

 

 

 

 

Date:

 

 

3

--------------------------------------------------------------------------------


 

Exhibit A

 

The undersigned (“Employee”), in accordance with the Separation and General
Release Agreement by and between Bonanza Creek Energy, Inc. (along with its
successors or affiliates, the “Company”) and Employee, dated May   , 2018 (the
“Separation Agreement”), on Employee’s own behalf and on behalf of Employee’s
heirs, agents, representatives, attorneys, assigns, executors and/or anyone
acting on Employee’s behalf, and in consideration of the promises and assurances
for the Company to pay Employee the benefits set forth in the Separation
Agreement, as specified on Appendix A attached hereto in connection with
Employee’s termination from employment with the Company, to which Employee is
not automatically entitled, hereby fully releases, the Company’s parents,
subsidiaries, officers, shareholders, partners, members, individual employees,
agents, representatives, directors, employees, attorneys, successors, and anyone
acting on its behalf, known or unknown, from all claims and causes of action by
reason of any injuries and/or damages or losses, known or unknown, foreseen or
unforeseen, patent or latent which Employee has sustained or which may be
sustained as a result of any facts and circumstances arising out of or in any
way related to Employee’s employment by the Company or the resignation of that
employment, and to any other disputes, claims, disagreements, or controversies
between Employee and the Company up to and including the date this Release is
signed by Employee.  Employee’s release includes, but is not limited to, any
contract benefits, claims for quantum meruit, claims for wages, bonuses,
employment benefits, moving expenses, stock options, profits units, or damages
of any kind whatsoever, arising out of any contracts, express or implied, any
covenant of good faith and fair dealing, express or implied, any theory of
unlawful discharge, torts and related damages (including, but not limited to,
emotional distress, loss of consortium, and defamation) any legal restriction on
the Company’s right to terminate Employee’s employment and/or services, or any
federal, state or other governmental statute or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964 (as amended), the federal
Age Discrimination in Employment Act of 1967 (29 U.S.C. § 21, et seq.) (as
amended) (“ADEA”), the federal Americans with Disabilities Act of 1990, any
state laws concerning discrimination or harassment including the Fair Employment
and Housing Act, or any other legal limitation on contractual or employment
relationships, and any and all claims for any loss, cost, damage, or expense
with respect to Employee’s liability for taxes, penalties, interest or additions
to tax on or with respect to any amount received from the Company or otherwise
includible in Employee’s gross income, including, but not limited to, any
liability for taxes, penalties, interest or additions to tax arising from the
failure of this release agreement, or any other employment, severance, profit
sharing, bonus, equity incentive or other compensatory plan to which Employee
and the Company are or were parties, to comply with, or to be operated in
compliance with the Internal Revenue Code of 1986, as amended, including, but
not limited to, Section 409A thereof, or any provision of state or local income
tax law; provided, however, that notwithstanding the foregoing, the release set
forth in this Section shall not extend to: (a) any vested rights under any
pension, retirement, profit sharing or similar plan; (b) Employee’s rights, if
any, to indemnification or defense under the Company’s certificate of
incorporation, bylaws and/or policy or procedure, any indemnification agreement
with Employee or under any insurance contract, in connection with Employee’s
acts or omissions within the course and scope of Employee’s employment with the
Company; (c) any claims that cannot be waived as a matter of law; or
(d) Employee’s rights under the Separation Agreement (this “Release”).  Appendix
A to this Release sets forth the benefits, payments and obligations to which
Employee will be provided as full consideration for

 

--------------------------------------------------------------------------------


 

this Release if, and only if, this Release is executed, delivered and become
irrevocable by no later than the date specified in Section 2 herein. Employee
acknowledges and agrees that he is not entitled to any other termination or
severance benefits whether under this Release or otherwise.

 

2.                                      Employee acknowledges that Employee is
knowingly and voluntarily waiving and releasing any rights Employee may have
under the ADEA.  Employee also acknowledges that the consideration given for the
waiver and release hereunder is in addition to anything of value to which
Employee is already entitled.  Employee further acknowledges that Employee has
been advised by this writing, as required by the ADEA, that:  (a) Employee’s
waiver and release hereunder do not apply to any rights or claims that may arise
after the execution date of this Release; (b) Employee has been advised hereby
that Employee has the right to consult with an attorney prior to executing this
Release; (c) Employee has twenty-one (21) days to consider this Release
(although Employee may choose to voluntarily execute this release earlier);
(d) Employee has seven (7) days following the execution of this Release to
revoke the portion of this Release applicable to ADEA claims; and (e) the
portion of this Release applicable to ADEA claims will not be effective until
the date upon which the revocation period has expired, which will be the eighth
(8th) day after this Release is executed by Employee (the “Effective Date”).  If
Employee revokes the portion of this Release applicable to ADEA claims, he will
not be entitled to, and shall not receive, the applicable payments and benefits
set forth on Appendix A.

 

3.                                      Nothing in this Release (including,
without limitation, Sections 4, 5 and 6 hereof), the Severance Plan, or any
other Company agreement, policy or procedure (this Release, the Severance Plan
and such other agreements, policies and procedures, collectively, the “Company
Arrangements”) limits Employee’s ability to communicate directly with and
provide information, including documents, not otherwise protected from
disclosure by any applicable law or privilege to the Securities and Exchange
Commission (the “SEC”) or any other federal, state or local governmental agency
or commission (each, a “Government Agency”) regarding possible legal violations,
without disclosure to the Company.  The Company may not retaliate against
Employee for any of these activities, and nothing in the Company Arrangements
requires Employee to waive any monetary award or other payment that Employee
might become entitled to from the SEC or any other Government Agency.

 

Further, nothing in the Company Arrangements precludes Employee from filing a
charge of discrimination with the Equal Employment Opportunity Commission or a
like charge or complaint with a state or local fair employment practice agency. 
However, once this Release becomes effective, Employee may not receive a
monetary award or any other form of personal relief from the Company in
connection with any such charge or complaint that Employee filed or is filed on
Employee’s behalf.

 

Notwithstanding anything to the contrary in the Company Arrangements, as
provided for in the Defend Trade Secrets Act of 2016 (18 U.S.C. § 1833(b)),
Employee will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney, and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  Without limiting the

 

5

--------------------------------------------------------------------------------


 

foregoing, if Employee files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Employee may disclose the trade secret
to Employee’s attorney and use the trade secret information in the court
proceeding, if Employee (x) files any document containing the trade secret under
seal, and (y) does not disclose the trade secret, except pursuant to court
order.

 

4.                                      Employee acknowledges that Employee
executed an Employee Restrictive Covenants, Proprietary Information and
Inventions Agreement under which Employee assumed certain obligations relating
to the Company’s confidential and proprietary business information and trade
secrets and containing certain covenants relating to competition, solicitation
and assignment of invention (“Employee Proprietary Information and Inventions
Agreement”).  Employee agrees that the Employee Proprietary Information and
Inventions Agreement shall by its terms survive the execution of this Release
and that the parties’ rights and duties thereunder shall not in any way be
affected by this Release.  Employee also warrants and represents that Employee
has returned any and all documents and other property of the Company
constituting a trade secret or other confidential research, development or
commercial information in Employee’s possession, custody or control, and
represents and warrants that Employee has not retained any copies or originals
of any such property of the Company. Employee further warrants and represents
that, except as provided in Section 3, Employee has never violated the Employee
Proprietary Information and Inventions Agreement, and will not do so in the
future.

 

5.                                      Employee acknowledges that because of
Employee’s position with the Company, Employee may possess information that may
be relevant to or discoverable in connection with claims, litigation or
judicial, arbitral or investigative proceedings initiated by a private party or
by a regulator, governmental entity, or self-regulatory organization, that
relates to or arises from matters with which Employee was involved during
Employee’s employment with the Company, or that concern matters of which
Employee has information or knowledge (collectively, a “Proceeding”).  Employee
agrees that Employee shall testify truthfully in connection with any such
Proceeding.  Except as provided in Section 3, Employee agrees that Employee
shall cooperate with the Company in connection with every such Proceeding, and
that Employee’s duty of cooperation shall include an obligation to meet with the
Company representatives and/or counsel concerning all such Proceedings for such
purposes, and at such times and places, as the Company reasonably requests on
reasonable prior notice and during normal business hours, and to appear for
deposition and/or testimony upon the Company’s request and without a subpoena. 
The Company shall reimburse Employee for reasonable out-of-pocket expenses that
Employee incurs in honoring Employee’s obligation of cooperation under this
Section 5.

 

6.                                      Employee covenants never to disparage or
speak ill of the Company or any the Company product or service, or of any past
or present employee, officer or director of the Company, except as provided in
Section 3.  Employee further agrees not to harass or behave unprofessionally
toward any past, present or future Company employee, officer or director.

 

7.                                      Release of Unknown Claims.  It is the
intention of Employee that this Release is a general release which shall be
effective as a bar to each and every claim, demand, or cause of action it
releases.  Employee recognizes that Employee may have some claim, demand, or
cause of action against the Company of which Employee is totally unaware and
unsuspecting which Employee is giving up by execution of this release.  It is
the intention of Employee in executing

 

6

--------------------------------------------------------------------------------


 

this Release that it will deprive Employee of each such claim, demand or cause
of action and prevent Employee from asserting it against the released parties.

 

 

 

 

RAMON (“CURT”) MOORE

 

 

 

 

 

 

By:

 

 

7

--------------------------------------------------------------------------------


 

Exhibit B

 

Employee Restrictive Covenant Agreement

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

The Company shall provide Employee with the benefits set forth below in
accordance with, and subject to the terms of the Separation Agreement to which
this Appendix A is attached.  Capitalized terms not otherwise defined in the
Separation Agreement or this Appendix A shall have the meanings set forth in the
Severance Plan.

 

1.                                      Effective on the Effective Date of the
Release (i.e., the date the Release becomes irrevocable), full acceleration of
vesting of the remaining portion of Employee’s Emergence Grant, which includes
16,255 non-qualified stock options (the “Options”) granted under the Company’s
2017 Long Term Incentive Plan (the “LTIP”) and 16,255 RSUs (the “RSUs”) granted
under the LTIP (the “Emergence Grant Acceleration”).  The Company agrees to
honor Employee’s election to have all income and employment taxes required to be
withheld in respect of the vesting and settlement of the RSUs and the exercise
of the Options, and payment of the exercise price of the Options, to be
satisfied via net settlement in accordance with the applicable terms of the
LTIP.  If Employee revokes the portion of the Release applicable to ADEA claims,
Employee will automatically and without further action forfeit 100% of the RSU
portion and 95% of the option portion of the Emergence Grant that would
otherwise vest under this Section 2.

 

2.                                      If and to the extent permitted under
applicable law and without additional cost or penalty to the Company or
Employee, during the portion, if any, of the 12-month period, commencing as of
the date Employee is eligible to elect and timely elects to continue coverage
for Employee and Employee’s eligible dependents under the Company’s or an
affiliate’s group health plan pursuant to COBRA or similar state law, the
Company (or the affiliate of the Company that is Employee’s employer immediately
prior to the Separation Date) shall reimburse Employee for the difference
between the amount Employee pays to effect and continue such coverage and the
employee contribution amount that active senior executive employees of the
Company or its applicable affiliate pay for the same or similar coverage, with
any such reimbursement payable for the 60 day period immediately following the
Separation Date being payable on the first business day 60 days following the
Effective Date of the Release and any other such reimbursement payable being
paid on a monthly basis thereafter (the “COBRA Benefit”).

 

9

--------------------------------------------------------------------------------